Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 does not provide antecedence for a model. It is unclear whether claim 16 is intended to depend from claim 11 or claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4-6, 9, 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marossero et al (US 2005/0267376).
Regarding claims 1 and 11, Marossero et al disclose a computer comprising CPU 30 for obtaining a maternal electrocardiogram (ECG) signal that represents an ECG of a pregnant mother during a first time interval. The system senses a mixed maternal-fetal ECG signal that represents a combined ECG of the mother and her fetus during the first time interval. See paragraph [0048].
Filtering operations 34 provide processing by the system on the maternal ECG signal and the mixed maternal-fetal ECG signal to generate a fetal ECG signal that represents the ECG of the fetus during the time interval. See paragraphs [0079] and [0212].
The fetal ECG signal substantially excludes the maternal ECG signal. The system provides an output based on the fetal ECG signal. See Fig. 14.  
Regarding claim 4, Marossero et al disclose synchronizing the maternal ECG signal with the mixed maternal-fetal ECG signal in the adaptive filtration 34. See paragraph [0018]. 
Regarding claim 5, Marossero et al disclose processing the maternal ECG signal and the mixed maternal-fetal ECG to generate the fetal ECG signal by subtracting the maternal ECG signal from the mixed maternal-fetal ECG signal to generate the fetal ECG signal in the adaptive filtration 34. See paragraph [0018]. 

Regarding claim 9, Marossero et al disclose processing the maternal ECG signal and the mixed maternal-fetal ECG signal to generate the fetal ECG signal comprises using at least one of principal component analysis (PCA). See paragraph [0098]. 
Regarding claim 11, Marossero et al disclose receiving a first ECG signal, wherein the first ECG signal is a mixed maternal-fetal ECG signal that represents a combined ECG of a pregnant mother and her fetus.
The system CPU 30 processes the first ECG signal to determine values or features of the first ECG signal and determines, based on the determined values or features of the first ECG signal, a distress condition of the mother or the fetus. See paragraph [0023]. An output based on the determined condition of the at least one of the mother or the fetus is provided to interface 44 and monitor 20.  
Regarding claim 13, Marossero et al disclose a first ECG signal comprising a fetal ECG signal that substantially excludes a maternal ECG signal.  Filtering operation 34 provides processing by the system on the maternal ECG signal and the mixed maternal-fetal ECG signal to generate a fetal ECG signal that substantially excludes a maternal ECG signal. See paragraph [0023].
Regarding claim 14, Marossero et al disclose the features of the first ECG signal inherently having features of a waveform for a beat from the first ECG signal. The inherent 
Regarding claim 15, Marossero et al disclose determining the condition of the at least one of the mother or the fetus comprises accessing a model that correlates at least one of maternal conditions and fetal conditions with ECG signal features.  Marossero et al disclose continuous probability functions, Pf (fetal) and Pm (maternal), represent the probabilities that the output signal, found by the ICA algorithm, is respectively a fetal or maternal ECG and its corresponding HR are found by correlation and Pan Tompkins. See paragraph [0108].
Regarding claim 16, Marossero et al disclose the model is an artificial neural network where a neural network system is provided in the monitoring system to enable real-time assistance in providing additional clinical data. See paragraph [0050].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marossero et al (US 2005/0267376).
Regarding claim 10, Marossero et al disclose analyzing the fetal ECG signal to determine a distress of the fetus. See paragraph [0022].  Marossero et al do not disclose providing an output having a generated alert for presentation to a human user in response to a determination that the determined distress level of the fetus exceeds a threshold distress level. One of ordinary skill in the art would have found it obvious to generate an alert to speakers 18 and present an indication to monitor 20 that a distress level has exceeded a threshold because it is well known an elevated fetal distress level based on an ECG signal is a danger to the health and life of the fetus. 
Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marossero et al (US 2005/0267376) in view of Oz et al (US 2016/0270670).
Marossero et al meet all of the claimed limitations except for the system comprising a smartphone or a tablet computing device and processing the maternal ECG signal and the mixed maternal-fetal ECG signal to generate the fetal ECG signal using a blind source separation technique to separate the fetal ECG signal from the maternal ECG signal.
Oz et al teach using a smartphone for recording and analyzing fetal cardiac electrical activity. See paragraph [0150]. In addition, Oz et al utilize a Blind-Source-Separation (BSS) algorithm to extract raw fetal ECG signals data. See paragraph [0497].
. 
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Marossero et al (US 2005/0267376) in view of Grundlehner et al (US 2014/0309943).
Marossero et al meet all of the claimed limitations except for the adaptive filter comprising a Wiener filter.  
Grundlehner et al disclose using Wiener filtering to achieve better motion artifact reduction. See paragraph [0092]. 
One of ordinary skill in the art would have found it obvious to combine the teachings of Grundlehner et al with the adaptive filtering of Marossero et al to decrease fetal motion artifact.

Allowable Subject Matter
Claims 19-22 are allowed.
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
5/28/2021